Citation Nr: 0527261	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  00-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of migraine headaches, currently rated as 30 
percent disabling.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for leg and knee pain.

4.  Entitlement to service connection for swollen fingers, 
ankles, and hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDING OF FACT

Migraine headaches are no more than occasionally prostrating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in July 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The appellant was also provided 
notice that she should submit pertinent evidence in her 
possession per 38 C.F.R. § 3.159(b)(1).  She was advised of 
how and where to send this evidence and how to ensure that it 
was associated with her claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the July 2004 
notice, the May 2005 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent rating.  Migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months warrant a 30 percent rating.  Migraines 
with characteristic prostrating attacks averaging one in 2 
months over last several months warrant a 10 percent rating.  
Migraines with less frequent attacks warrant a noncompensable 
rating.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for migraine headaches.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
The Board notes that the AOJ has assigned a 30 percent 
evaluation for the entire appeal period.  Thus, the issue is 
whether an evaluation in excess of 30 percent is warranted at 
any time during the appeal period.  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.

The appellant's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100, for migraine 
headaches with characteristic prostrating attacks occurring 
an average of once a month over the last several months.  In 
order to warrant a higher evaluation there must be migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).

In this case, a higher evaluation is not warranted. The 
nature of the appellant's headaches includes pain, nausea, 
and photophobia, and the appellant has stated that she 
confines herself to a dark room with an episode.  Based on 
the entire record, the evidence is consistent with 
prostrating attacks.  The evidence, however, does not show 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

On VA examination in January 1998, migraine headaches were 
noted to occur twice per month.  In March 2000, the appellant 
stated she had headaches once per week.  This evidence is 
consistent with a 30 percent evaluation.  There is no 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability to warrant a 50 percent evaluation.  While the 
appellant stated that she was unable to work due to 
headaches, in January 1998, she specifically denied having 
missed any time from work due to headaches and the examiner 
specifically stated that migraine headaches were mildly to 
moderately disabling.  

The appellant is competent to report her symptoms; however, 
she is not a medical professional and her statements do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board finds the opinion of the March 2000 VA 
examiner to the effect that migraine headaches are mildly to 
moderately disabling to be more probative of the degree of 
impairment.  The Board notes the neurological examination was 
noted to be normal in March 2000.  The Board notes the 
appellant has stated that she had not missed work due to 
headaches, and while she has stated she had to occasionally 
stop working due to migraine headache, the evidence does not 
support a finding that migraine headaches are productive of 
economic inadaptability.  The evidence shows that the 
appellant has been employed in the same field since 1989.  
The evidence reflects, at best, minimal economic 
inadaptability.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

A preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefit 
sought on appeal is denied.


ORDER

An evaluation in excess of 30 percent for migraine headaches 
is denied.


REMAND

In regard to a disorder manifested by swelling of the 
fingers, ankles, and hands, the Board notes that service 
medical records reflect complaints of tingling of the upper 
extremities starting distally, at the hands, in February 
1982, and she complained of leg and knee pain.  In March 
1982, the impression was chondromalacia of the knees, 
bilaterally, and patella femoral syndrome.  In April 1982, 
the impression was Achilles tendonitis.  Complaints of 
swollen fingers and ankle were noted in January 1983.  On 
examination, the fingers on the hands, bilaterally, were 
swollen.  Possible gout was noted.  The swelling of the 
extremity was of unknown etiology.  In July 1984, the 
assessments were rule out stress fracture, anterior 
compartment tenosynovitis, and metatarsalgia by history.  The 
August 1985 separation examination report shows the upper and 
lower extremities were normal.  On the accompanying medical 
history, she indicated that she had or had had swollen or 
painful joints, cramps in her legs, and foot trouble.  She 
noted that swollen joints were a result of hypothyroidism and 
that she had cramps in her legs a couple times per day.  

On VA examination in March 2000, the examiner stated that the 
claims file was not available.  Mild Achilles tendonitis was 
noted.  The examiner noted no evidence of swollen fingers, 
ankles, or hands and that he was unable to determine a 
possible etiology.  He suggested a review of the appellant's 
medical history, particularly with respect to her 
hyperthyroidism.  

The AOJ's decision to not make the claims file available to 
the examiner, when the determinations in this case center on 
diagnosis and etiology, just delays the process.  

As to the issue pertaining to a disorder of the legs or 
knees, service medical records reflect a diagnosis of 
chondromalacia in February 1982.  In March 1982 the 
assessments were chondromalacia of the knees, bilaterally and 
bilateral patellofemoral syndrome.  VA Magnetic resonance 
imaging (MRI) in June 2004 showed bilateral knee degenerative 
change and bilateral patellar degenerative spurring.  An 
assessment of chronic polyarthralgias was noted.  In March 
2000, Achilles tendonitis was noted.  An April 2005 VA 
treatment record notes osteoarthritis.  

There is insufficient evidence to determine whether a 
disorder manifested by swelling in the fingers, ankles, and 
hands and a disorder of the legs or knees is related to 
service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should schedule the appellant 
for a VA examination with the VA 
examiner who performed the March 2000 
joints examination, if available; 
otherwise, another VA examiner.  The 
claims file must be made available for 
review.  The examiner should respond to 
the following:  1) Is any disorder, to 
include carpal tunnel syndrome, or a 
disorder manifested by swelling in the 
fingers, ankles, and hands related to 
manifestations in service or otherwise 
related to service?  2) Does the 
appellant have any disorder of the 
knees, including arthritis, related to 
in-service findings, to include 
chondromalacia/patellafemoral syndrome?  
A rationale should accompany any opinion 
provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


